HEADNOTE:            Lashawn Duckett-Murray v. Encompass Insurance Company of
                     America, No. 1812, September Term, 2016

PRIVATE PASSENGER MOTOR VEHICLE INSURANCE — UNINSURED
MOTORIST (UM) COVERAGE — STATUTORY REQUIREMENT OF
EQUALITY OF LIABILITY AND UM COVERAGE — INSURANCE ARTICLE
SECTIONS 19-509(e)(2) AND 19-510(b)(1) — MATERIAL CHANGES IN
POLICY UPON RENEWAL THAT ARE TANTAMOUNT TO NEW POLICY

       In 2014, insured under private passenger automobile policy (“policy”) was injured
in an accident caused by an uninsured motorist. The policy originally was issued in 1987
to her grandfather, grandmother, and aunt.

       In 1992, the General Assembly amended the Insurance Article to require that, for
private passenger automobiles, UM limits must equal liability limits, unless the named
insured waives equality of coverage in writing. Uncodified section 2 of the 1992 equality
of coverage law provided that it “shall apply only to motor vehicle insurance policies
issued or delivered on or after” October 1, 1992.

       In the more than twenty years after the policy first was issued, it was renewed
annually with many changes, including that insureds were removed, as they died, and
others insureds, including the insured in this case and her mother, were added. The
named insured changed over the years, and insured vehicles were added and removed.

        After the insured’s insurance company (“company”) declined her demand for
payment of damages in excess of her $75,000 stated UM limits, up to her $300,000
liability limits, she sued the uninsured driver for negligence and the company for breach
of contract. Partial summary judgment was granted in favor of the company, on the
ground that because the policy merely was renewed from year to year, it was not a policy
“issued or delivered” after October 1, 1992, within the meaning of uncodified section 2,
and therefore was not controlled by the 1992 equality of coverage law. The negligence
case against the uninsured motorist resulted in a jury verdict in favor of the insured in an
amount above the stated UM limits and below the liability limits in the policy.

       Insured appealed the grant of partial summary judgment in favor of the company,
arguing that the changes in the policy over time made it effectively new and therefore a
policy “issued or delivered” after October 1, 1992, and subject to the equality of coverage
law. The company responded that the trial court ruled correctly that the policy simply
was renewed over a long period of time and was not new.

      Held: Judgment reversed. As the parties acknowledge, uncodified section 2
cannot mean that all policies issued or delivered after October 1, 1992, including standard
renewal policies, are within the equality of coverage law, because the legislature would
not have included “only” as a word of limitation if that were the case. The meaning of
uncodified section 2 otherwise is not clear. It must be ascertained in light of the purpose
of the 1992 equality of coverage law, which was to maximize the number of auto
insurance customers who would have UM coverage equal to liability coverage by making
that the default coverage situation, unless affirmatively waived. Looking to other
jurisdictions that have addressed the question of when a policy is “new” for purposes of
similar equality of coverage laws, Court holds that when there has been a material change
in the risk relationship between the insurer and the insured under the policy, considering
the totality of the circumstances, the policy effectively is new and an equal coverage
provision will be read into it.

       Because there is no dispute over the underlying facts, whether the policy was
issued or delivered after October 1, 1992, i.e., was effectively new after that date, can be
answered as a matter of law. In the 1998 to 2000 renewal periods, there were three major
changes in the policy that were material: the original named insured died; the new named
insured was added to the policy as the named insured and for the first time as a driver;
and the number of vehicles covered was reduced from three to two. These changes were
material in that they altered significant terms, introduced a new decision-maker for
waiver purposes, and affected the premium charged. Accordingly, the policy effectively
was “issued and delivered” within the meaning of uncodified section 2 at that time, and
the equality of coverage law applied. Because there was no waiver of equal coverage,
equal coverage must be implied in the terms of the policy.
Circuit Court for Prince George’s County
Case No. CAL15-15643

                                                         REPORTED

                                             IN THE COURT OF SPECIAL APPEALS

                                                       OF MARYLAND

                                                            No. 1812

                                                     September Term, 2016

                                           ______________________________________


                                               LASHAWN DUCKETT-MURRAY

                                                               v.

                                           ENCOMPASS INSURANCE COMPANY OF
                                                   AMERICA, ET AL.

                                           ______________________________________

                                                Eyler, Deborah S.,
                                                Friedman,
                                                Wilner, Alan M.
                                                   (Senior Judge, Specially Assigned),

                                                            JJ.
                                           ______________________________________

                                                 Opinion by Eyler, Deborah S., J.
                                           ______________________________________

                                                Filed: January 31, 2018
        In this appeal, we must examine the reach of Maryland’s statutory policy in favor

of equality of liability and uninsured motorist (“UM”) coverage limits in private

passenger automobile insurance policies.1

        In January 2013, Michael David Haynesworth, an appellee, struck a vehicle owned

and operated by Lashawn Duckett-Murray, the appellant, causing her to suffer personal

injuries. Haynesworth had no motor vehicle liability insurance coverage. In the Circuit

Court for Prince George’s County, Duckett-Murray filed suit for damages against

Haynesworth and Encompass Insurance Company of America (“Encompass”), also an

appellee, her own motor vehicle liability and UM insurance carrier.

        Duckett-Murray and Encompass filed cross-motions for partial summary judgment

on the issue of the applicable UM limits. Duckett-Murray argued that by statute her

policy’s UM limits necessarily were equal to her policy’s $300,000 liability limits.

Encompass argued that the UM limits were $75,000, as stated on the policy declarations

page.       The circuit court issued a memorandum opinion and order ruling that the

applicable UM limits were $75,000 and granting partial summary judgment in favor of

Encompass.




        1
         At the times relevant to this case, UM coverage included “coverage for accidents
involving under-insured, as well as uninsured, motorists.” Swartzbaugh v. Encompass
Ins. of Am., 425 Md. 614, 617 (2012) (citing GEICO v. Comer, 419 Md. 89, 91 n. 1
(2011)). As we shall discuss, a new law recently took effect allowing for enhanced
underinsured motorist coverage in place of uninsured motorist coverage. See 2017 Md.
Laws, ch. 20, § 2; ch. 815, § 2 (effective Oct. 1, 2017).
       In a jury trial, Haynesworth was found liable to Duckett-Murray for $192,148.15

in damages. The court entered judgment against Haynesworth in the full amount of the

verdict and against Encompass for $75,000.

       On appeal, Duckett-Murray presents one question, which we have rephrased:

       Did the circuit court err by ruling that the UM limits on her automobile
       insurance policy were not equal to the policy’s liability limits?

       We answer that question in the affirmative. We shall vacate the judgment against

Encompass for $75,000 and remand the case for the court to enter judgment in favor of

Duckett-Murray and against Encompass for $192,148.15.

                             FACTS AND PROCEEDINGS

       By 1992, Md. Laws, Chap. 641 (“the 1992 Law”), the General Assembly amended

Maryland’s motor vehicle insurance laws to state that “[u]nless waived . . . the amount of

[UM] coverage provided under a private passenger motor vehicle liability insurance

policy shall equal the amount of liability coverage provided under the policy.” Md. Code

(1997, 2011 Repl. Vol., 2013 Supp.), § 19-509(e)(2) of the Insurance Article (“Ins.”). To

be effective, a waiver of equality of coverage must be in writing and made by the “first

named insured” under the policy. Ins. § 19-510(b)(1).2 The 1992 Law included two

sections that were not codified. Section 2 stated that “[t]his Act shall apply only to motor



       2
         The “Named insured” is “the person denominated in the declarations in a motor
vehicle liability insurance policy.” Ins. § 19-501(d).
       The Maryland Insurance Administration (“MIA”) provides a waiver form that
complies with the statutory standards. Ins. § 19–510(d).




                                            -2-
vehicle insurance policies issued or delivered on or after the effective date of this Act[,]”

and section 3 established an effective date of October 1, 1992.

       The accident that gave rise to the lawsuit in this case happened on January 3,

2014. At that time, Duckett-Murray was insured under a “USP Deluxe” policy from

Encompass, for the policy period November 4, 2013, through November 4, 2014.

Barbara Duckett (“Barbara”), Duckett-Murray’s mother, was identified on the

declarations page as the “Policyholder.”3 The policy covered two vehicles: a 2003

Chrysler Town & Country driven by Barbara and a 2008 Dodge Charger driven by

Duckett-Murray. Barbara, Duckett-Murray, and Barbara’s sister, Bertha Duckett

(“Bertha”), were listed as drivers on the policy. The declarations page showed liability

limits of $300,000 and UM limits of $75,000. It is undisputed that neither Barbara nor

any prior policyholder ever executed a written waiver of UM coverage equal to liability

coverage consistent with Ins. sections 19-509 and 19-510.

       On cross-motions for summary judgment, the parties presented evidence pertinent

to when the policy was “issued or delivered.” That evidence showed that on October 30,

1987, Edison Duckett (“Edison”), Barbara and Bertha’s father and Duckett-Murray’s

grandfather, applied to CNA Insurance Companies (“CNA”) for a combined policy of

homeowners and automobile insurance. At that time, Edison; his wife, Mary Duckett

(“Mary”); Barbara, then age 33; Bertha, then age 30; and Duckett-Murray, then age 10,


       3
        As the policy history we shall recount makes clear, the insurer at one time used
the term “named insured” but later substituted the term “policyholder” in its place.




                                            -3-
all were living at 12809 Heatherwich Court, in Brandywine. Barbara and Duckett-

Murray continue to live at the Heatherwich Court residence.4

      On November 4, 1987, “Universal Security Deluxe Policy” No. US6021509 was

issued to “Named Insured[s]” “Edison and Mary and Barbara Duckett.” The “New

Business Coverage Summary” pages identified CNA as the insurer and Continental

Casualty Company (“CCC”) as the insurance underwriter.               The liability limit was

$300,000 and the UM limit was $50,000. Three vehicles were covered: a 1987 Chevrolet

Celebrity, a 1986 Ford Escort, and a 1980 Ford Pinto. Edison, Mary, and Bertha were

listed as drivers, but Barbara was not. In fact, Barbara had her own automobile insurance

policy with Allstate. The only reason Barbara was included as a “Named Insured” on the

policy was because it covered the Heatherwich Court residence and she was a mortgagor

on the house, along with her parents.5

      The next year, for the policy period November 4, 1988, through November 4,

1989, only Edison was listed as a “Named Insured.” The policy was renewed for the

policy years beginning November 4, 1988, through November 4, 1994, with Edison as




      4
          Bertha may still live there, but the record does not address that.
      5
         In the application, Edison asked that the CNA policy list “Edison, Mary, &
Barbara” as the “named insured[s]” in order to “satisfy mortgagee.” We take judicial
notice of the State Department of Assessments and Taxation online records, which show
that Barbara owned the Heatherwich Court residence jointly with her parents.




                                              -4-
the “Named Insured” and the coverage limits, number of vehicles covered, and drivers

unchanged. In policy years 1990 through 1993, various automobiles were substituted.6

      Beginning November 4, 1995, the policy name changed from “Universal Security

Deluxe Policy” to “USP Deluxe.” The policy number, limits, vehicles, and drivers were

unchanged. Edison remained the sole “Named Insured.” Beginning November 4, 1996,

the name of the policy underwriter was changed from CCC to Continental Insurance

Company (“Continental”).7 The policy was renewed with no changes on November 4,

1997. On November 4, 1998, the policy was renewed but the Nissan Maxima assigned to

Edison was removed and not replaced, so only two vehicles were covered, not three.

      On July 30, 1999, an endorsement added Barbara as a “Policyholder” and as a

driver.8 Edison, Mary, and Bertha continued to be listed as drivers. Two vehicles were

covered: one assigned to Mary and one to Bertha.

      On November 4, 1999, the policy was renewed with liability limits remaining at

$300,000, but with UM limits increased to $55,000, consistent with a change in the

statutory minimum. Edison and Barbara remained the “Policyholders.”



      6
        In 1990, a 1990 Ford Ranger pick-up truck was substituted in place of the 1986
Ford Escort. In 1992, a 1984 Ford Escort was substituted in place of the 1980 Ford Pinto.
In 1993, a 1985 Nissan Maxima was substituted in place of the 1984 Ford Escort.
      7
         A 1995 Ford Windstar was added in place of the 1987 Chevrolet Celebrity. The
policy number and limits remained unchanged.
      8
        As noted, CNA stopped using the term “named insured” and instead used the
term “policyholder.”




                                           -5-
      Edison died in August of 2000. The policy was renewed on November 4, 2000,

with no changes. On November 4, 2001, the policy was again renewed, still listing

Edison and Barbara as “Policyholders,” but not listing Edison as a driver. The policy

number, liability limits, and UM limits remained unchanged, although the policy stated

that it now was being issued by Glens Falls Insurance Company (“Glens Falls”). The

policy was renewed on November 4, 2002, still with “Edison & Barbara Duckett” listed

as the “Policyholders.”

      On December 23, 2002, the policy was amended by endorsement to delete Edison

as a “Policyholder” and add Mary. Thus, “Barbara & Mary Duckett” were now the

“Policyholders.”

      On November 4, 2003, Duckett-Murray, then age 26, was added as a driver, and a

third vehicle, a 1993 Jeep Grand Cherokee, was added. “Barbara and Mary Duckett”

remained the “Policyholders.”9     Bertha and Mary also were listed as drivers.

      The “USP Deluxe Renewal Policy” for the November 4, 2004, through November

4, 2005 policy period bore a new policy number, No. #261526627, and stated that it was

being issued by Encompass, “Formerly known as CNA Personal Insurance.”                  The

“Coverage Summary” page stated “Policyholder Since: 11/1987.”10 The “Policyholders”

and coverage limits remained unchanged.


      9
       A 2003 Chrysler Town & Country was added to the policy, in place of the 1995
Ford Windstar.
      10
           This language also appeared on prior iterations of the policy, beginning in 1998.




                                             -6-
       The USP Deluxe Renewal policy was renewed on November 4, 2005.                 The

“Renewal Policy Coverage Summary” states: “Policy Number: 261526627. This is a

replacement of policy 006021509.”       It further states that the issuer is “Encompass

Insurance Formerly known as CNA Personal Insurance” and includes the “Policyholder

Since: 11/1987” language. The policy was renewed again on November 4, 2006, with no

changes. The policy was renewed on November 4, 2007, with two vehicles covered

instead of three.11

       In December 2007, Mary died.

       On November 4, 2008, the policy was renewed with “Barbara Duckett” as the sole

“Policyholder.” Barbara renewed the policy in 2009 and again in 2010.          Beginning

November 4, 2011, the UM coverage was increased to $75,000, consistent with changes

to the statutory minimum, while the liability coverage remained unchanged. A third

covered vehicle, a 2008 Dodge Charger, was added.

       The policy was renewed on November 4, 2012, with the 1998 Dodge Stratus

removed, so the policy only covered two vehicles. On November 4, 2013, the policy was

renewed with no changes.

       As mentioned, the accident giving rise to this lawsuit occurred on January 3, 2014,

during the 2013 policy period. Duckett-Murray made a claim against Encompass for UM

benefits up to the $300,000 liability limits under the policy. Encompass took the position


       11
         A 1998 Dodge Stratus, assigned to Duckett-Murray, was added, and the 1990
Ford truck and the 1993 Jeep were removed.




                                           -7-
that the stated $75,000 UM limits applied. Duckett-Murray filed suit against

Haynesworth and Encompass on May 21, 2015.

      On July 1, 2016, Duckett-Murray moved for partial summary judgment, arguing

that because Ins. section 19-509(e)(2) requires UM limits to equal liability limits for a

private passenger automobile insurance policy, absent an affirmative written waiver, and

because neither Barbara nor any other Policyholder made such a waiver, the UM benefits

recoverable under the policy automatically were up to the $300,000 liability limits.

Encompass filed a timely opposition to Duckett-Murray’s motion and a cross-motion for

partial summary judgment. It maintained that Ins. section 19-509(e)(2) did not apply to

the policy covering Duckett-Murray because that policy was not “issued or delivered” on

or after October 1, 1992, having been continuously renewed since 1987.

      The court heard argument on September 1, 2016, and, on September 14, 2016,

entered a memorandum opinion and order. It ruled that the policy covering Duckett-

Murray had been issued and delivered in 1987 and renewed continuously thereafter,

opining:

              While there have been numerous changes to the policy, they are
      those of the routine variety. Individuals frequently change the covered
      drivers when necessary and change the covered vehicle when they purchase
      a new car. They then proceed to renew their coverage at the expiration of
      each term. This Court finds that is what the Duckett family did here. They
      renewed their motor vehicle insurance policy every November since the
      policy was issued in 1987. The best evidence is the most recent renewal
      itself that indicates “Policyholder Since: 11/1987.

The court concluded that because the policy merely was renewed yearly after it was first

purchased in 1987, it was not “issued or delivered” after October 1, 1992, and, therefore,



                                           -8-
a waiver of enhanced UM coverage limits was not required.            It relied upon World

Insurance Co. v. Perry, 210 Md. 449, 454 (1956), which holds that “a renewal of an

insurance policy by the payment of a new premium and the issuance of a receipt therefor,

where the renewal is in pursuance of a provision to that effect, is not a new contract but

an extension of the old.”

       A jury trial went forward on October 3-4, 2016, and, as mentioned, the jury found

in favor of Duckett-Murray, and against Haynesworth, awarding damages of

$192,148.15. On October 18, 2016, the court entered judgment against Haynesworth for

$192,148.15 and Encompass for $75,000. Duckett-Murray noted a timely appeal.12

                                      DISCUSSION

       Duckett-Murray contends the circuit court’s interpretation and application of

uncodified section 2 of the 1992 Law is “inconsistent with the text and purpose of the

remedial statute creating a default of matching limits of liability coverage and uninsured

motorist benefits.” In her view, the legislature adopted a policy that favors equality of

liability and UM coverage limits, by making that the default coverage circumstance

absent an affirmative written waiver; and it intended for that policy to apply to motor

vehicle insurance policies such as the one here, which, although labeled as a “renewal”

policy, “was not issued to the same person to whom it was issued on the effective date

of” the 1992 Law and “was not issued by the same company, or an affiliated company,


       12
         Haynesworth is an appellee, but he did not file a brief or otherwise participate in
the appeal.




                                            -9-
that issued” the policy in 1992. She maintains that because, under Ins. section 19-

510(a)(1), the “first named insured” has the power to execute a waiver of enhanced UM

coverage on behalf of the other insureds, any time the first named insured under the

policy changes, as happened here in 2002 and again in 2008, there is a new contract, not a

policy renewal. In that circumstance, equality of coverage as mandated by Ins. section

19-509(e)(2) applies, and the new first named insured must be given the opportunity to

execute a waiver.13

       Encompass responds that the circuit court correctly ruled that, for purposes of

uncodified section 2, only a new policy, not a renewal policy, is a policy “issued or

delivered” on or after October 1, 1992. In its view, the renewal of a policy first issued

and delivered before October 1, 1992, never will trigger the equality of coverage

requirement, even if the policy has been renewed multiple times and the renewals have

significantly changed the policy over time. Encompass asserts that, after the policy at

issue here first was issued in 1987, it became a renewal policy, to which the 1992 Law

did not apply. That is so, it maintains, regardless of which named insured actually

renewed the policy each year. Encompass argues that Swartzbaugh v. Encompass Ins. of

America, 425 Md. 614 (2012), supports this position.

       No Maryland case has interpreted uncodified section 2, and the UM statute does

not define the phrase “issued or delivered.” The words “issued,” “sold,” or “delivered,”

       13
          Effective October 1, 2017, Ins. sections 19-510(a)(1) and (2) were moved to
(b)(1) and (b)(2). We shall cite to the statutory sections in effect during the prior relevant
time.




                                            -10-
usually in full or partial combination, appear throughout the motor vehicle insurance title

of the Code (Title 19), however. As the author of the leading treatise on Maryland motor

vehicle insurance law has commented, “[t]he phrase ‘issue, sell, or deliver’ and its

derivatives have not been given any special judicial interpretation by Maryland courts.”

Andrew Janquitto, Maryland Motor Vehicle Insurance, § 5.5 at 140 (3d ed. 2011)

(footnote omitted) (hereinafter “Janquitto”). But the way in which these words are used

in Title 19, subtitle 5 “suggests that ‘issued’ and ‘sold’ are synonymous,” while

“delivery” stands on its own. Id. at 140–41 (footnote omitted).

       The meaning of “issued or delivered” in uncodified section 2 is not entirely clear.

From 1975, when UM coverage first was mandated, those words were used broadly:

“[E]ach motor vehicle liability insurance policy issued, sold, or delivered in the State

after July 1, 1975, shall contain” UM coverage as further described. Ins. § 19-509(c).

Likewise, they have been used broadly from 1972 on, in mandating minimum liability

coverage amounts:     “Each motor vehicle liability insurance policy issued, sold, or

delivered in the State shall provide the minimum liability coverage specified in Title 17

of the Transportation Article.” Ins. § 19-504. As the Janquitto treatise points out,

because insurance contracts are said to come into existence when sold and delivered,

these words may have been used to make clear, for conflict of laws purposes, that any

insurance policy formed in the State of Maryland after the effective date of those

statutory mandates would need to provide the minimum liability and UM coverages.

Janquitto, at 141. There is no case law or history to suggest a distinction between new

and renewal policies in that context.


                                           -11-
       The words “issued or delivered” in uncodified section 2 are not as broadly phrased

as in Ins. sections 19-509(c) and 19-504, however, given the use of the word “only” in

that section. Rather, they seem to have been meant as a limitation upon the insurance

policies to which the 1992 Law would apply. “This Act shall apply only to . . . policies

issued or delivered on or after” October 1, 1992, implies that there are policies to which

the Act will not apply, i.e., those not issued or delivered on or after that date. (Emphasis

added.)

       The parties to this appeal are in agreement that the limitation envisioned by the

General Assembly in uncodified section 2 applies to ordinary renewal policies. That is, a

routine renewal policy is not a policy “issued or delivered” within the meaning of section

2. Maryland law is well-established that when an insured renews a policy that permits

renewal, and the insurer accepts the renewal, the resulting policy merely is a continuation

of the already existing policy. World Insurance Co. v. Perry, supra. We agree with the

parties that it is unlikely that the legislature generally intended renewal policies to be

included among the policies “issued or delivered” on or after October 1, 1992, as that

would have eliminated any distinction, for purposes of UM limits, between policies sold

or delivered before October 1, 1992, and policies sold or delivered on or after that date.

The question is whether there can be circumstances in which a renewal policy that is

issued or delivered has changed so much from the policy as originally sold that it is, in

effect, a new policy. Duckett-Murray urges a broad reading of uncodified section 2 to

that effect, while Encompass urges a narrow reading, so that only a new contractual




                                           -12-
relationship with a new customer is a policy “issued or delivered” under uncodified

section 2.

       In determining the meaning of uncodified section 2, we must “ascertain and

effectuate the intent of the General Assembly.” Bottini v. Dep’t of Fin., 450 Md. 177,

187 (2016). In so doing,

       we look first to the language of the statute [or here, the uncodified
       provision of the law], giving it its natural and ordinary meaning. We do so
       on the tacit theory that the General Assembly is presumed to have meant
       what it said and said what it meant. When the statutory language is clear,
       we need not look beyond the statutory language to determine the General
       Assembly’s intent. If the words of the statute, construed according to their
       common and everyday meaning, are clear and unambiguous and express a
       plain meaning, we will give effect to the statute as it is written. In addition,
       we neither add nor delete words to a clear and unambiguous statute to give
       it a meaning not reflected by the words that the General Assembly used or
       engage in forced or subtle interpretation in an attempt to extend or limit the
       statute’s meaning. If there is no ambiguity in the language, either inherently
       or by reference to other relevant laws or circumstances, the inquiry as to
       legislative intent ends.

               If the language of the statute is ambiguous, however, then courts
       consider not only the literal or usual meaning of the words, but their
       meaning and effect in light of the setting, the objectives, and the purpose of
       the enactment under consideration. We have said that there is an ambiguity
       within a statute when there exist two or more reasonable alternative
       interpretations of the statute. When a statute can be interpreted in more than
       one way, the job of this Court is to resolve that ambiguity in light of the
       legislative intent, using all the resources and tools of statutory construction
       at our disposal.

Id. at 187–88 (citation omitted).

       It is evident from the history of the Maryland UM law from its inception until

enactment of the 1992 Law that the General Assembly’s objective has been to maximize

the number of consumers who purchase UM coverage in excess of the statutory minimum



                                            -13-
amount. As noted, since 1975, private passenger automobile insurance policies issued in

Maryland have been required to provide minimum levels of UM coverage. See 1975 Md.

Laws, Chap. 562; see also Swartzbaugh v. Encompass Ins. of Am., 201 Md. App. 133,

143–46 (2011) (discussing the legislative history of mandatory UM coverage in

Maryland). In 1981, the General Assembly went a step further, requiring insurers to

“make available” to insureds UM coverage above the minimum levels, so long as that

coverage did not exceed the amount of liability coverage under their policies. 1981 Md.

Laws, Chap. 510. (It also expanded UM coverage to include certain underinsured motor

vehicles.)

       In 1989, the General Assembly tried to put teeth in that law, changing it to

“require insurance companies to offer in writing the opportunity to contract for higher

amounts of [UM] coverage.” Swartzbaugh, 201 Md. App. at 145 (emphasis in original).

And finally, when it became evident that a law that placed the burden on consumers to

act to increase their UM limits could not be made strong enough to be effective, the

General Assembly enacted the 1992 Law, shifting the burden to insurers to provide UM

coverage equal to liability coverage unless equal UM coverage was affirmatively waived

in writing.14 As this Court explained in Swartzbaugh,


       14
         While the instant litigation was pending, the General Assembly enacted a new
law requiring insurers to offer their insureds enhanced underinsured motorist coverage
(“EUIM”) in lieu of traditional UM coverage. See 2017 Laws of Md., ch. 20, § 2, ch.
815, § 2. That law, which took effect on October 1, 2017, and is now codified at Ins.
section 19-509.1, amended the affirmative waiver requirement of Ins. section 19-510 to
make it inapplicable to any policy that includes EUIM coverage in lieu of UM coverage.

                                                                        (Continued…)

                                          -14-
       the impetus behind the 1992 amendment was the lack of awareness
       regarding the importance of carrying uninsured motorist coverage in an
       amount equal to the policy’s liability coverage. By requiring the insured to
       affirmatively waive higher uninsured motorist coverage, an “insured’s
       inaction [wa]s more protection,” and the “‘default setting’ recognize[d] the
       realities of life and dovetail[ed] with the legislative aim of [uninsured
       motorist] coverage—a full recovery.”

201 Md. App. at 146 (quoting Janquitto, § 8.7 at 334). See also Staab v. Am. Motorists

Ins. Co., 345 Md. 428, 435–36 (1997) (observing that the General Assembly “has

determined, as a general policy, that insureds should have the same amount of [UM]

coverage as they have automobile liability coverage, unless they affirmatively waive the

equivalent level over and above the mandatory minimum[.]”)

       Generally, because the UM statute is “remedial” legislation, we must construe it

liberally “‘in order to effectuate its purpose of assuring recovery for innocent victims of

motor vehicle accidents.’” Nationwide Mut. Ins. Co. v. Webb, 291 Md. 721, 737 (1981)

(quoting State Farm v. Md. Auto. Ins. Fund, 277 Md. 602, 605 (1976)).                  More

specifically, we must construe the meaning of “issued or delivered” in uncodified section

2 in light of the public policy underlying UM coverage, which has evolved to afford

greater protection, through the private sector, to those injured by uninsured motorists:

       Before 1981, the public policy was to place the insured in the same position
       he or she would have occupied had the uninsured motorist maintained
       liability limits in the amount mandated by Title 17 of the Transportation

(…continued)
Traditional UM coverage will only pay up to the UM limits, minus any liability coverage
under the at-fault driver’s policy. EUIM coverage, in contrast, pays “in addition to the
limits of liability” under any valid and collectible liability coverage, and up to the full
damages sustained. H.B. 5 (2017), Fiscal Note at 6.




                                            -15-
       Code. The public policy behind today’s UM statute is to place the insured
       in the same position he or she would have occupied had the tortfeasor
       maintained liability limits equal to the claimant’s own UM coverage . . . .
       Today’s UM statute is designed to provide the insured the opportunity to
       secure a full recovery for his or her injuries. The General Assembly
       enables the insured to purchase UM insurance greatly in excess of the
       minimum limits mandated by Title 17 . . . , and, once purchased, that
       coverage is inviolable (unless the UM statute expressly permits such a
       violation). In this sense, the insured has the opportunity to secure a full
       recovery if he or she purchases higher UM limits.

Janquitto, § 8.1 at 310 (emphasis in original).

       As noted, Encompass relies upon Swartzbaugh to support its position that,

contrary to what Duckett-Murray argues, significant changes in the “named insured” do

not create a new policy so long as the policy has been continuously renewed.            In

Swartzbaugh, the Court of Appeals held that “first named insured” under Ins. section 19-

510 means any of the named insureds on the policy declarations page. There, a husband

and wife both were listed as “Policyholders” on the declarations page, with the husband’s

name first. The wife signed a UM coverage limits waiver as the “first named insured,”

consistent with Ins. section 19-510, electing UM coverage limits less than liability limits

(and therefore a lower annual premium). When the couple’s daughter, who was insured

under the policy, was injured in an accident caused by an underinsured driver, she

brought a declaratory judgment action seeking a ruling that her mother’s waiver of UM

coverage equal to liability coverage was ineffective because her mother was not the “first

named insured” on the policy. The circuit court and this Court rejected that argument.

       In affirming, the Court of Appeals noted that “first named insured” is not defined

in the Insurance Article, but “named insured” is defined and means “the person



                                            -16-
denominated in the declarations in a motor vehicle liability insurance policy.” Ins. § 19-

501(d). The Court concluded that “in the context of a motor vehicle insurance policy, the

phrase ‘first named insured’ refers to a person insured under the policy and specifically

named in the policy, who acts on behalf of the other insured parties and is designated as

such in the policy documents.” Swartzbaugh. 425 Md. at 616. The Court reasoned that

it would make little sense if who could waive equal UM coverage limits turned on the

order in which the named insureds were listed. Because the wife was a “named insured”

under the policy, she could act on behalf of the other insureds by signing the UM waiver,

and therefore the waiver was effective.

      Swartzbaugh is pertinent but not on point. It clarifies that when more than one

person is listed as a named insured on a policy declarations page, any one of them may

execute a written waiver of equality of liability and UM limits on behalf of the other

insureds. One could conclude from the Court’s holding that, because more than one

named insured has authority to waive equal limits, the elimination of one named insured

from the policy is not a significant change. Swartzbaugh does not give guidance on the

question whether a complete turnover of named insureds, and other changes to a policy

over time, can effectively result in the creation of a new policy so as to trigger the

statutory requirement of equality of coverage. Other states have considered this issue and

we look to some of those cases for guidance.

      In Iverson v. State Farm Mutual Insurance Company, 256 P.3d 222, 223 (Utah

2011), the Supreme Court of Utah answered a certified question from the United States

District Court for the District of Utah about Utah’s equality of coverage law, which is


                                          -17-
similar to Maryland’s law. The Utah law states that “new policies written on or after

January 1, 2001,” “shall” provide equal UM and liability coverage unless equal UM

coverage is affirmatively waived in writing. Id. at 225 (quoting Utah Code Ann., § 31A–

22–305(9)(g)). For policies that are not “new,” insurers only are required to send their

insureds an insert with renewal notices explaining the purpose of UM coverage and the

costs associated with increasing that coverage.

       Mr. and Mrs. Iverson purchased motor vehicle insurance from State Farm

beginning in 1981 and renewed their policy continuously thereafter through the 2004-

2005 policy year. Beginning in February 2001 and for the following four renewal terms,

State Farm sent the Iversons an insert about UM coverage along with their renewal

notices. In August 2001, State Farm changed the Iversons’ policy number consistent

with a change in its standard policy booklet. In April 2003, the Iversons added a new

vehicle to their policy, and “State Farm issued a new policy number to reflect this final

change[.]” Id. at 223. At all relevant times, the Iversons had liability coverage limits of

$50,000 for one person and $100,000 for two or more persons and UM coverage limits of

$20,000.   “At no point during its twenty-four year insurance relationship with the

Iversons did State Farm obtain a written waiver . . . affirmatively authorizing [it] to issue

[them UM] coverage in an amount less than their liability coverage.” Id. at 223–24.

       In July 2005, the Iversons were killed in a collision with an uninsured motorist.

The personal representative of their estate demanded payment of $100,000 in UM

benefits from State Farm. State Farm declined and paid only the UM policy limits of

$20,000. The personal representative sued State Farm in federal district court, and that


                                            -18-
court certified to the Utah Supreme Court the question whether the State Farm policy

complied with Utah law. To answer, it was necessary to determine when a “new policy

exists.” Id. at 223. The term “new policy” was not defined in the statute, and its meaning

was “far from apparent.” Id. at 225–26. The court noted that the term could be read

narrowly, to refer to “new contractual relationships” only, or broadly, to include policies

that existed before January 1, 2001, but that had been “change[d] in such a material way

that the relationship of risk between the insurer and the insured has little resemblance to

the original policy.” Id. at 226.

       Looking to the legislative history and the policy goals of the UM statute to

ascertain legislative intent, the court adopted the broader definition. It emphasized the

remedial purposes of the change in the UM law effected by the statute. The enactment

was the legislature’s response to an “urgent concern that citizens of the state did not

understand the consequences of not carrying [UM coverage].” Id. at 226. The court

expressed concern that, were it to read “new policy” narrowly, “few current insurance

policyholders w[ould] have the opportunity to sign a waiver.” Id. at 227. “Indeed, the

opportunity to sign a waiver would arise only if a current insurance policyholder’s

contract lapses or if the insured switches insurance providers; the majority of

policyholders will not fall into these categories.” Id.

       The court reasoned further that “the changing nature of insurance policies over

time” militated in favor of a broad construction of “new policy.” Id. It gave as an

example a policy with $100,000 in liability limits purchased by a single driver in his

twenties. Under a narrow construction of “new policy,” if, over twenty-five years, the


                                            -19-
driver married, had children, and insured his spouse and his teenage children under the

policy, paying a much higher premium and raising his liability limits, he still would not

have a “new policy.” In the court’s view, that result would defy common sense.

       The court next considered “what changes to an existing contractual relationship

are sufficiently material to create a ‘new policy.’” Id. It declined to decide whether the

specific changes to the Iversons’ policy were “material,” concluding that that issue was

for the district court to decide. It also declined to adopt a categorical approach to the

materiality standard, holding instead that courts must consider the “totality of

circumstances” in assessing the materiality of a policy change. Id. at 228. It advised that

in making that assessment, the “primary focus should be on whether the change to the

policy would meaningfully alter the risk relationship between the insurer and the

insured.” Id. “Relevant, but not determinative, considerations may include”: 1) whether

the policy change was requested by the insured or simply was a ministerial change; 2)

whether in light of the policy change the “average insured would want to reevaluate the

amount of risk she would be willing to bear”; and 3) whether the average insured would

understand the policy change as creating a new policy. Id.

       Allstate Ins. Co. v. Kaneshiro, 998 P.2d 490 (Haw. 2000), also is instructive. In

1974, Clyde Kaneshiro (Clyde), who was unmarried, purchased an automobile insurance

policy from Allstate. Four years later, he married and his wife (Kaneshiro) was added to

the policy as a driver. Twelve years later, in 1990, Allstate offered him UM coverage,

which he rejected in writing. Effective January 1, 1993, Hawaii state law changed so that

in some situations insurers were required to give their insureds the “option to select [UM


                                           -20-
coverage] . . . up to but not greater than the bodily injury liability coverage limits in the

insured’s policy.”   Id. at 212 (quoting Hawaii’s Revised Statutes § 431:10C-301(d)

(1993)). One such situation was when a policy was “first applied for or issued.” Id.

However, for “existing policies, an insurer [was required to] offer such coverage at the

first renewal after January 1, 1993[,]” and thereafter, “no further offer [was] required to

be included with any renewal or replacement policy issued to the insured.” Id. (emphasis

omitted).

       In compliance with the new law, Allstate made another offer of UM coverage to

Clyde on March 1, 1993, his first renewal date after January 1, 1993. Clyde signed a

written waiver rejecting that coverage. Allstate issued a renewal policy to Clyde in

February 1994. On March 3, 1994, he requested several amendments to the renewal

policy. Most significantly, he advised his insurance agent that he and Kaneshiro were

separated and were in the process of getting a divorce and asked that his name be

removed from the policy and that Kaneshiro be substituted in his place as the named

insured. After he signed a release, a renewal policy was issued in Kaneshiro’s name

only, with that change made retroactive to March 1, 1994.

       Kaneshiro renewed the policy on September 1, 1994, adding another vehicle. On

September 10, 1994, she was injured in a car accident. Allstate denied her claim for UM

benefits and then filed a declaratory judgment action in federal district court. Kaneshiro

counterclaimed. The federal district court certified to the Supreme Court of Hawaii the

question whether an insurer that already had made an offer of enhanced UM coverage to




                                            -21-
its insured after January 1, 1993, must reoffer enhanced UM coverage if the named

insured is removed and replaced with a new named insured.

       The Hawaii Supreme Court answered the certified question in the affirmative. It

explained that the central dispute was whether the policy issued to Kaneshiro on March 1,

1994, was a new policy or merely a “renewal or replacement policy.” After reviewing

cases from around the country, the court held that “when a material change is made to an

existing policy, the resulting policy is not a ‘renewal or replacement policy’ and a new

offer of [UM] coverage is required.” Id. at 217. The materiality determination is “fact

specific” based upon the “totality of the circumstances.” Id.

       Applying that test to the facts before it, the court determined that the substitution

of Kaneshiro for Clyde as the insured on the policy, coupled with the addition of a new

vehicle, was a material change to the policy that triggered the statutory requirement of a

new offer of UM coverage. In so deciding, the court emphasized the remedial purpose of

the UM statute, explaining that, under the circumstances, requiring a new notice would

advance the legislative goals of informing consumers of their UM coverage rights and

ensuring that consumers will make choices with adequate knowledge. The requirement

would not cause insurers to incur additional costs when merely issuing renewal or

replacement policies that have not changed in any material respect. The court stressed

that Kaneshiro’s substitution for Clyde altered the relationship between Clyde and

Allstate, in that he was no longer insured; and altered the relationship between Allstate

and Kaneshiro, in that she became a named insured. The addition of a new vehicle also

was a material change because it caused the premium to increase by more than $200.


                                           -22-
The court concluded that Allstate had been required to make a new offer of enhanced UM

coverage to Kaneshiro and, because it had failed to do so, UM coverage in an amount

equal to the liability coverage would be implied in the policy as a matter of law.

       Other courts likewise have adopted a “materiality” standard to assess whether a

renewal policy is tantamount to a new policy for purposes of applying UM equality of

coverage laws. See Matheny v. Glen Falls Ins. Co., 152 F.3d 348 (5th Cir. 1998)

(applying Louisiana’s “materiality standard” to hold that the addition of a married

couple’s teenage son to an existing policy resulted in a “new policy,” not a mere

“substitute policy”); Johnson v. Farmers Ins. Co., 817 P.2d 841 (Wash. 1991) (en banc)

(applying a materiality standard and holding that the substitution of one spouse for the

other after the parties separated was not a material change absent a change in coverage

levels); State Farm Mutual Ins. Co. v. Arms, 477 A.2d 1060 (Del. 1984) (applying a

materiality standard and holding that the addition of a newly purchased vehicle to a

policy, coupled with a change in coverage limits, was a material change that made the

policy a “new policy” within the meaning of the UM statute). But see Atlanta Casualty

Co. v. Evans, 668 So.2d 287 (Fla. Dist. Ct. App. 1996) (holding that a Florida statute

made clear that an offer of UM coverage did not need to be made based upon a material

intervening change in an existing policy); Allstate Ins. Co. v. Parfrey, 830 P.2d 905, 913

(Colo. 1992) (en banc) (holding that Colorado’s UM statute did not impose a duty on

insurers of “notification and offer . . . [whenever] an insured makes a ‘material change’ in

coverage—whether by modifying liability limits or by adding or substituting vehicles”).




                                            -23-
       For many of the same reasons expressed by the courts in Iverson and Kaneshiro,

we conclude that a narrow interpretation of uncodified section 2 to limit equality of

coverage to policies of new business “issued or delivered” on or after October 1, 1992,

will undermine the General Assembly’s purpose in enacting Ins. section 19-509(e)(2).

The change in the law to make equality of liability and UM coverage the rule, and

inequality of coverage the exception, was major and was aimed at providing full recovery

to the highest number of victims of uninsured and underinsured motorists, with the

financial risk and burden being borne by the private sector.

       Uncodified section 2 must be read to further the legislative goal to expand the

number of victims eligible for full recovery by means of equal UM benefits. Therefore,

for purposes of the equality of coverage statute, changes to a policy that alter the level of

risk insured, or introduce new decision-makers, so as to remove the policy from being a

mere continuation of coverage, should not be treated differently from “new business”

policies. Accordingly, a policy “issued or delivered” on or after October 1, 1992, as that

phrase is used in uncodified section 2, either is a policy of new business or an existing

policy that through renewals has materially changed so as to “meaningfully alter the risk

relationship between the insurer and the insured.” Iverson, 256 P.3d at 228.

       The “materiality” inquiry necessarily will depend upon the unique facts of each

case considered in light of the totality of the circumstances. In some cases, the facts

pertinent to whether changes to a policy are material, so as to effectively create a new

policy for purposes of equality of UM coverage, will be in dispute, requiring a decision

by the trier-of-fact. Here, the facts are not in dispute, and therefore we shall consider


                                            -24-
whether they constitute a material change as a matter of law. We conclude that a

multitude of significant changes in the policy after October 1, 1992, resulted in a

materially altered policy issued and delivered—and not simply renewed—after that date,

requiring Encompass to make Barbara an offer of UM coverage equal to liability

coverage, which it did not do.

      The policy of insurance was renewed 22 times after October 1, 1992, and before

the accident. Before October 1, 1992, Edison was the Policyholder, he and Mary and

Bertha were the drivers, and the policy covered three vehicles, one for each driver. From

November 1998, through November 2000, there were three major coverage changes.

Edison’s vehicle was removed (November 1998), so that only two vehicles were covered;

Barbara was added as a Policyholder and a driver (July 1999); and Edison died and

therefore no longer was a driver or Policyholder (August 2000). From the time of

Edison’s death in 2000 until Mary was added as a Policyholder in 2002, Barbara, who

had not had any involvement with the policy before the 1992 Law went into effect, was

the sole Policyholder in a position to make any decisions about the policy. (Edison was

listed as a Policyholder after his death, but obviously could not make decisions).

Moreover, in that same time period, the risks covered changed, as Edison no longer was a

driver, his vehicle was not covered, and the policy covered only two vehicles, not three.

(Indeed, the number of vehicles covered did not return to three until Duckett-Murray was

added to the policy in November 2003.)

      The changes in risks covered in that period of time were reflected by premium

changes as well: from November 4, 1999, to November 4, 2001, the premium for motor


                                          -25-
vehicle insurance under the policy decreased by $821. That means that during the time

that Barbara was effectively the sole Policyholder—after Edison died and before Mary

was added as a Policyholder—expanded UM coverage equal to liability coverage might

not have resulted in a premium increase and it would have been Barbara’s sole decision

whether to execute a waiver of equal coverage.15 Thus, the risks covered were

meaningfully altered and the decision about a waiver was in the hands of someone with

no connection to the policy before equality of coverage became the law on October 1,

1992.

        There were many other significant changes to the policy in subsequent years.

Indeed, by the time of the policy year in which the accident happened, Mary had died and

Barbara was the sole Policyholder; Duckett-Murray, who was not an insured driver in

1992, was a driver and her vehicle was covered; the policy again insured three vehicles;

and none of those vehicles had been covered under the policy in 1992. Bertha was the

only driver under the 1992 policy who still was a driver under the policy at the time of

the accident. The insuring company had changed (although there is no evidence as to

why), as had the policy number. We are not suggesting that these changes, in and of


        15
          The waiver form provided by the MIA includes a one-page “Notice” explaining
the benefits of UM coverage and the status of the law and a one-page “Waiver of
Increased Limits of Uninsured Motorist Coverage in Maryland.” The Waiver page is
completed by the insurer to reflect the default benefits available and the premium, as well
as the benefits elected by the consumer and the premium for the lesser benefits. See
“Notice and Waiver of Increased Limits of Uninsured Motorist Coverage,” available at
https://perma.cc/8YGZ-U4J8 (last visited on Nov. 22, 2017).




                                           -26-
themselves, would not have been sufficient to make the policy effectively “new.” We

conclude, however, that the changes in the policy during the 1998 through 2000 period

took it out of the category of a routine renewal policy and triggered application of

equality of coverage under Ins. section 19-509(e)(2). They were major material changes

that altered the risks insured and the decision-makers and would have justified the

insureds’ thinking that the policy was new.16

      Because there was no waiver, the Policy must be treated as providing UM

coverage limits equal to the $300,000 liability limits, as a matter of law. Ins. § 19-

510(b)(2). The circuit court erred by granting partial summary judgment to Encompass

on the issue of UM limits under the Policy. We shall vacate the $75,000 judgment

against Encompass. On remand, the court shall enter a revised judgment in favor of

Duckett-Murray and against Encompass for $192,148.15.

                                         JUDGMENT     AGAINST    APPELLEE
                                         ENCOMPASS      VACATED.      CASE
                                         REMANDED TO THE CIRCUIT COURT
                                         FOR PRINCE GEORGE’S COUNTY TO
                                         ENTER NEW JUDGMENT AGAINST
                                         ENCOMPASS IN ACCORDANCE WITH
                                         THIS OPINION. COSTS TO BE PAID BY
                                         APPELLEE ENCOMPASS.




      16
         We note that, in any given case, regardless of whether there has been a material
change in a policy, there is nothing to prohibit the insurer from providing the notice and
opportunity to waive in accordance with Ins. sections 19-509 and 19-510. Indeed, when
because of some changes to a policy there is even the prospect of a dispute, it may be
prudent for the insurer to do so.




                                           -27-